OPINION OF THE COURT
SALMON, Judge.
On January 23, 1981, Robert Godoy, Esquire, was hired to represent Los Viejos Utiles Federal Credit Union (The Credit Union) in suspension proceedings before the National Credit Union Administrative Board. The Credit Union was placed into involuntary liquidation and liquidation trustees were appointed on May 20, 1981. Subsequently, Defendant Alhyium Cuellar retained Robert Godoy, Esquire, to repre*147sent him in an action brought against him by the liquidating trustees of the Credit Union. The trial court carefully considered the conflict of interest and ordered Robert Godoy, Esquire, to withdraw as counsel for Alhyium Cuellar. The appeal followed.
Canon 5 of the Fla. Bar Code of Prof. Resp. states, “a lawyer should exercise independent professional judgment on behalf of a client.” Fla. Bar Code of Prof. Resp. D.R. 5-105(A) states, “a lawyer shall decline proferred employment if the exercise of his independent professional judgment in behalf of a client will be or is likely to be adversely affected by the acceptance of the proferred employment, . . . .” Simply put, a lawyer should not represent a party in an action that will cause the lawyer to reveal or use confidential information of a former client. Although the trial court carefully considered the difficult disqualification issue, we believe Robert Godoy, Esquire, should not have been directed to withdraw from representation of Defendant Alyhium Cuellar; it does not appear that Robert Godoy, Esquire, received any confidential information from his prior representation that prejudiced the Credit Union in this case.
REVERSED with directions to vacate the order directing the withdrawal of Robert Godoy, Esquire, as counsel.
FEDER, J. AND GROSSMAN, J. concur.